The following opinion was filed November 13, 1923:
Jones, J.
(dissenting). In that part of the opinion of the court which construes the statutes relating to the registration of voters I cannot agree.
In State ex rel. Doerflinger v. Hilmantel, 21 Wis. 566, 544 persons voted whose names were not on the register and who had not furnished the affidavits required by the statutes. There was no attempt to evade the requirements of the statutes, no fraud or misconduct on the part of any of the persons voting. They were qualified electors, ex-. cept that their votes were not received in the form prescribed by the statutes. In the opinion of the court it was said that as to all the voters the inspectors may have acted on their own knowledge of the facts and thought that proof was *134unnecessary. In the opinion by Mr. Chief Justice Dixon he said that he had first entertained the view that the statute was directory and not imperative, and then added:
“For the sake of justice, upon the facts here pleaded, I regret that this act does not admit of the same construction. It seems certainly a very severe regulation which excludes the votes of legally qualified voters under such circumstances. But, on examining the act, I am satisfied that it cannot be so construed. It is essentially an imperative statute, and deprives the inspectors of 'all jurisdiction to receive the votes of unregistered voters, unless the conditions as to the affidavit and oath are fully complied with.” Page 570.
It was held that by the act every voter is made or may become an agent in the execution of the law. After summarizing the provisions of the statute it was said (p. 571):
“In this matter of a voter whose name has been omitted, and who has not appeared on the day for the correction of the register, the burden of answering the requirements of the law by furnishing the affidavit and proof is thrown upop the voter himself. He is presumed to know the law and must go to the polls prepared to comply with its conditions; and if he does not and his vote is lost, it may, so far as it is the fault of any one, with justice be said to be his own fault. It is in the nature of a penalty imposed by the law for his neglect to do what is required of him. The inspectors cannot receive his vote, and if they cannot, it cannot afterwards be received and counted by the courts.”
After illustrating from other statutes that abuses cannot be guarded against nor rights preserved by statute without resorting to proceedings more or less formal, the opinion continued (p. 572):
“The disability or disfranchisement is inseparable from the necessary protection; perhaps it máy be said that the protection can only be afforded by imposing the disability. Hold the act to be directory, and allow the electors to vote without their names being registered, and without the affi*135davit and oath prescribed in case they are not, and the object of the legislature would be entirely defeated. The effect of such construction would be fatal to all protective- legislation, and would leave the election laws precisely as they stood before this statute was enacted.”
In State ex rel. Bancroft v. Stumpf, 23 Wis. 630, in one precinct there was no registry of voters and none of the persons voting furnished the affidavits prescribed by law. It was held that their votes should not have been received, following the case above cited.
In State ex rel. O’Neill v. Trask, 135 Wis. 333, 115 N. W. 823, the inspectors received votes of persons who were qualified electors except that they were not enrolled on the registry of electors. They presented affidavits, attempting to comply with the registry law, but the affidavits were defective. It was held immaterial that the affidavits presented to the inspectors were the only form furnished and available to the voters, since it devolved on the voter to present proper affidavits showing the facts which entitled him to vote.
It was urged in that case that the voters acted in good faith in attempting to comply with the statute; that the fault if any was that of the inspectors in receiving the votes without notifying the voters of the defects. In the opinion by Mr. Justice Siebecker the court said:
“The argument is made that the statute is merely directory in requiring an elector to make proof in the manner therein prescribed that he is a qualified voter, and that, since Mr. Townsley and Mr. Kailin were in fact electors and residents of this district, their votes should not be rejected after having been received by the inspectors, although they failed to make proper proof of their qualifications. The language of the statute is in clear and positive terms to the effect that no vote shall be received if the ñamé of the person offering to vote is not on the registry, unless he furnishes the proof required by the statute showing his right to vote. The terms of the statute clearly manifest a legislative intent *136that votes of persons offering their ballots shall not be received unless they establish their right to vote by being on the registry, or, if not registered, then by making proof before the inspectors of election as required by the statute. The object of the statute is to prevent fraudulent voting by persons who assume the right- when in fact they are not entitled to it. We discover no good reason for departing from the decision of this court of an early day wherein it was held that under the statute enacted for the protection of the elective franchise, declaring in imperative terms that the ballots of unregistered electors should not be received unless they made proof of their right to vote, in conformity with the statute, the inspectors were deprived of all jurisdiction to receive them. State ex rel. Doerflinger v. Hilmantel, 21 Wis. 566. This conclusion was expressly adhered to in State ex rel. Bancroft v. Stumpf, 23 Wis. 630, and in the Baker Case [38 Wis. 71], We are persuaded that the statute before us in no way renders compliance with the law impossible or impracticable, and that it imperatively imposes a duty on the unregistered elector to show his right to vote in the manner prescribed by the.-statute before his vote can legally be received by the inspectors of election.” State ex rel. O’Neill v. Trask, 135 Wis. 333, 338, 115 N. W. 823.
In the present case reliance is placed on State ex rel. Wood v. Baker, 38 Wis. 71. In that case there were gross irregularities on the part of the inspectors in making up the registry. But there was a de facto registry used by the inspectors, and the voters used and relied on it as the official and regular list. The voters had no notice of these irregularities. They voted without any warning of any kind that proof of their right to vote was required by law. The names of those who voted were on this de facto list. One of the candidates whose office was in question at the time of the canvass was county clerk, and he had been one of the officials who- had helped make the registry of voters which he asked to operate so as to disfranchise the voters. He was also one of the board of county canvassers. By *137the decision he was ousted from office and fined for his misconduct. It was held that the case was wholly unlike the Hilmantel and Stumpf Cases above cited, and these cases were not overruled. In the opinion the court said (p. 85):
“It is true that the registry law provides for great publicity of the process of registry and of the registers themselves, throughout the process; and fully authorizes voters to examine and criticise the registers and propose corrections of them, during the process of registry. So much so, that it is said in State ex rel. Doerflinger v. Hilmantel, 21 Wis. 566, that every voter is made or may become an agent in the execution of the law; and added, that in case of a voter whose name has been omitted, the burthen of answering the requirements of the law by furnishing affidavit and proof is thrown upon the voter himself, who is presumed to know the law and to go to the polls prepared to comply with its conditions. And in State ex rel. Bancroft v. Stumpf, 23 Wis. 630, the same rule is applied to elections where there is no register of voters at the election. But all this implies notice to voters that their names are not on the register, or that there is no register de facto, at the election; so that they have an opportunity, if they will, to remove the difficulty, each voter for himself, by complying with the statutory conditions. In such case, if a voter be disfranchised, he i§ by his own omission a voluntary party to his disfranchisement. But that cannot be said where the inspectors have a register de facto, which they use as official and valid, on which the voter’s name is found, and of whose irregularities and defects he had no notice.”
And further (p. 87) :
“If a voter’s name be not on the register at an election, he is in effect challenged by the statute, and required to furnish prescribed proof of his right. . . . These requirements are not unreasonable, and are consistent with the present right to vote, as secured by the constitution. The statute imposes no condition precedent to the right; it only requires proof that the right exists. The voter may assert his right, if he will, by proof that he has it; may vote, if he will, by reasonable compliance with the law. His right is unimpaired; *138and if he be disfranchised, it is not by force of the statute, but by his own voluntary refusal of proof that he is enfranchised by the constitution.”
In that case the voters had no way of ascertaining that the registration ■ was irregular and did everything in their power tQf enable them to cast legal votes. The fault was solely that of the inspectors. In the present case the registration lists were regular in every respect, but the voters in question utterly ignored the fact that their names were not included.. The distinction between the two cases seems to me to be very plain.
In the case at bar it was conceded that the registration was regular and that the lists of registered voters were duly posted as' the statute requires. It is true that the day for the primary election is also one of the days for registration, but it is only one. The primary was held nearly two months before the election and the registration list was subject to correction up to the Monday next preceding the election. There was no proof that any of the voters in question asked to be registered on primary day, and no reason to suppose that any of them went for any purpose except to vote at the primary. There is no evidence that any of them used or consulted the poll lists as registration lists, or for any purpose.
I shall not quote at length the many sections relating to registration of voters nor undertake to state their substance. Sec. 6.44, Stats., provides:
“On general election day the inspectors shall designate two of their number, at the opening of the polls, who shall check the name of every elector voting in such district whose name is on the registry. Any person whose name is not on the registry, but who is a qualified voter therein shall, nevertheless, be entitled to vote at such election upon compliance with the following provisions, and not otherwise, namely: . . .”
Then follows the clause for making proof by affidavit of non-registered voters.
*139It is very plain that the provisions relating to the poll lists and the registry lists are entirely distinct and for, different purposes. While the poll lists at the last preceding general election and municipal elections are to be used by the board of inspectors in making the registry list, there is no provision by statute that the poll lists of the preceding primary are to be used for that purpose.
Sec. 6.17, Stats., provides for the final meeting of the board of registry and for changes in the registry list by addition and erasure of names, showing plainly that the poll list used at the primary is not to be accepted as the test of qualification for voting at the general election.
The statute provides that within two days after every primary copies of the registry list shall be printed, not exceeding one hundred, and six copies shall be posted in public places in the district. Care is taken in the statute that these lists shall be so printed that the voters on each street may easily examine them.
This publicity enables every person intending to vote to easily ascertain whether his name is on the lists, and every person interested can investigate whether other names on the list are properly there. Thus there is given the opportunity to prevent fraud, which, in populous cities, may be very important. After all the changes and corrections have been made, the statute provides that the board shall post five copies of the registry in five public places in the district.
It was the theory of the appellant’s counsel that if one in fact an elector has his vote accepted at the primary he is entitled to vote at the following election although his name is not on the registry; that in such case the primary poll list is the registry. It seems to^ me that the theory that the voter has no other responsibility than to appear and vote at the primary in order to be eligible to vote at the general election is out of harmony with the decisions of this court continuing through many yéars.
Such a theory seems to me contrary to both the letter and meaning of the many sections providing for registration, in *140that it places the whole duty and responsibility of the election on the election inspectors and absolves the voter from all obligation to observe the law intended to preserve the purity of elections.
Under former decisions it has been held that the duty to register is imperative, and that since the voter is an agent in the execution of the law be cannot complain if he fails to comply with the statutory requirements.
In warmly contested elections large numbers of voters come to the polls and go in quick succession. In the present case many names of non-registered voters were placed on the poll lists on the assumption that the inspectors knew they were qualified electors, often a mistaken assumption.
I cannot agree that the mere offer and reception of a vote and placing the name of the voter on the poll list amounts to registration, or that the poll list thus becomes the registration list.
In a careful opinion the trial' court expressed the view that the provisions of the registry law are for the purpose of guarding and preserving the integrity of elections, and that the provisions should be strictly upheld. With that view I fully agree. In the present case large numbers of votes were cast by those who were not registered. They were cast and received through the joint carelessness of the inspectors and the voters. In another case they might be counted by reason of the joint fraud of the voters and the inspectors.
I fully agree that the constitutional right of suffrage is to be cherished and. protected; but that right is of little value if legal votes may be nullified by illegal votes, and the right of suffrage can only be protected by prevention of its abuse.
I agree that the votes of the absent voters should be counted. They had done everything in their power to comply with the statute. The failure to indorse the ballots was solely the fault of the election officers, one which the absent voters could in no way prevent, and on account of *141which they should not be disfranchised. Their situation is plainly distinguishable' from that of the non-registered voters who had every opportunity but neglected to comply with the statute.
I am authorized to state that Mr. Justice Crownhart concurs in this dissent.
A motion for a rehearing was denied, with $25 costs, on December 11, 1923.